EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Josue Villalta on 10 February 2021.
The application has been amended as follows: 
In the Claims:
In claim 2, line 10; in claim 10, line 11; in claim 18, line 12:--that extend through the printed circuit board-- has been inserted after “holes”, respectively at these instances.
In claim 2, line 12; in claim 10, line 12; in claim 18, line 13: “through one” has been rewritten as --through a respective one--, respectively at these instances.
In claims 2, 10, line 13 in each claim and in claim 18, line 14, “in one” has been rewritten as --in a corresponding one--, respectively at these instances.
In claim 3, line 2 and in claims 11, 19, line 3 in each claim, “the first” has been rewritten as --a first--, respectively at these instances.
In claim 7, line 1, “claim 4” has been rewritten as --claim 3--.
In claim 8, line 1, “claim 7” has been rewritten as --claim 4--.
In claim 16, line 1, “claim 15” has been rewritten as --claim 12--.

In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Stacked ceramic resonator filter connected by tabs to a printed circuit board and usable for forming an RF module and a wireless mobile device--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee